Citation Nr: 1202988	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-33 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hand dominant, first digit dislocation (a right thumb disability).

2.  Entitlement to service connection for residuals of a right ankle fracture (a right ankle disability).

3.  Entitlement to service connection for a sleep disability, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to December 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a right thumb disability or a sleep disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for a right thumb disability and a sleep disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

In May 1987, a service treatment report indicated that the Veteran sprained his right thumb.  At that time, he had full range of motion of his right thumb with some mild tenderness.  He was instructed to continue warm soaks but could discontinue the use of a splint as the assessment was a resolving sprain of the right thumb.

In a September 2006 report of medical assessment shortly before separation from active duty, the Veteran indicated that he intended to seek VA disability benefits of his right thumb dislocation from 1987.

In the same report of medical assessment from September 2006, the health care professional noted that the Veteran started on Xanax for anxiety and insomnia.  Indeed, in an October 2006 service treatment report, the Veteran reported that he has struggled with insomnia since 2004, when he began working nights at Bethesda Hospital.  He reported averages of three to four hours of sleep per night.

At that time, the health care professional assessed the Veteran with dyssomnia, not otherwise specified.

Based on the above, the Veteran was afforded a VA examination in August 2007, less than one year after separation from active service.  At that time, the Veteran's only subjective symptom of the right thumb was having some numbness over the flexor surfaces of the right first finger and the right thenar eminence if he held an object for more than 30 to 45 minutes.  However, the Veteran also reported that he did not have actual weakness of the hands, had no pain in the hands and particularly, no pain in the right thumb.  He was not undergoing any form of treatment for any condition of the right first finger.  The examiner indicated that the Veteran had excellent grip strength in the right hand with no decrease of strength of the right thumb, providing evidence against this claim.

Upon physical examination, the examiner noted that the Veteran's hands appeared entirely normal, including both thumbs.  Position of function of the first metacarpophalangeal joints bilaterally was 20 degrees, which was normal in the opinion of the examiner.  There was full right first finger abduction and rotation and the Veteran could easily touch the tip of the right thumb to the tips of the second through fifth fingers.  When the Veteran made a fist, there was no distance between the tips of the fingers and the proximal palm crease.  

Ultimately, the August 2007 VA examiner opined that there was "no objective documentation of right first finger residual of reported dislocation or hyperextension in 1987."

The examiner also noted that a review of the Veteran's medical records, to include his service treatment records, revealed no documentation of a diagnosis of sleep apnea.  The Veteran stated that his wife believed he had sleep apnea because he snores loudly and sometimes stops breathing.  However, upon review of the objective medical data and medical literature, the examiner concluded that there was "no objective documentation available today that the veteran has sleep apnea."

Such findings provide highly probative evidence against these claims.

The Veteran also underwent a private sleep study in November 2008.  At that time, the results were "no significant sleep disordered breathing" and "cannot exclude circadian disorder, insufficient sleep disorder."  In a sleep latency test from December 2008, the Veteran had "severe daytime sleepiness consistent with but not diagnostic of narcolepsy or sleep deprivation."  Significantly, the Veteran was not diagnosed with a sleep disability, to include sleep apnea.  

In this regard, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  It therefore follows that numbness over the flexor surfaces of the right thumb or sleep difficulties resulting in daytime sleepiness, without a diagnosed or identifiable underlying condition, does not constitute a "disability" for VA compensation purposes.

Significantly, there is no other evidence of record of a current right thumb disability or a sleep disability.  Since the record is absent for any objective evidence that the Veteran currently has a disability related to the subjective complaints and symptoms of numbness in his right thumb and difficulty sleeping, the first criteria for service connection has not been met.  As discussed above, entitlement to service connection for disease or injury is limited to cases in which such incidents have resulted in a "disability."  See 38 U.S.C.A. §1110.  Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223,225 (1992).

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can support a grant of service connection if there is a relationship to service, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as in this case, there is no evidence of a right thumb disability or a sleep disability during the claim period, that holding is inapplicable.

The only evidence supportive of the Veteran's claims consists of the statements of the Veteran himself and his wife.  The Board acknowledges that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has suggested that laypersons perhaps can establish the required nexus to service in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the Court categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").

However, the Court has also held that a layperson, such as the Veteran and his wife, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, taking the above holdings together, the Board finds that the Veteran and his wife's contentions regarding a diagnosis of a right thumb disability or a sleep disability and the relationship between his claimed disabilities and his active service are not statements about symptomatology or an observable medical condition.  Rather, these contentions are statements of medical diagnoses and causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent medical evidence of the diagnosis or cause of the claimed disabilities.

In short, with regard to any statement the Veteran or his wife may have made regarding the question of whether he has a right thumb disability or a sleep disability, the Board must find that any such statement would be outweighed by what can only be described as a lack of evidence regarding a current right thumb or sleep condition.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for a right thumb disability and a sleep disability, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to service connection for a right thumb disability is denied.

Entitlement to service connection for a sleep disability, to include sleep apnea is denied.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In February 1987, a service treatment report indicated that the Veteran presented with painful swelling to the right ankle and reported that his squat collapsed into inversion while practicing his shot-put throw.  At that time, while the ankle was stable, the Veteran was diagnosed with a sprained ankle.

Follow-up service treatment records from March 1987 indicated that the Veteran had full range of motion of his right ankle and that the right ankle sprain was resolving.  However, the final March 1987 treatment report of the Veteran's right ankle indicated that there was residual tendonitis of the right ankle and he was instructed to use a brace until the tendonitis resolved.

In August 2007, the Veteran underwent a VA examination.  The examiner indicated that the Veteran reported weakness in the right ankle although none was reported on the day of examination.  He also reported stiffness and instability.  Upon physical examination and results from an X-ray of the Veteran's right ankle, the examiner concluded that there was no objective evidence for a right ankle condition, providing highly probative evidence against this claim. 

In January 2008, merely five months after the August 2007 VA examination, the Veteran sought private treatment for right ankle pain.  He reported an injury while in active service, which was treated non-operatively.  He also reported that his right ankle had been "loose" ever since.  Upon physical examination, the private physician noted mild lateral swelling of the right ankle and inversion with pain.  There was lateral tenderness to palpation, anterior Drawer test was positive, and lateral instability was noted.  The private physician assessed the Veteran with right ankle pain and right ankle sprain.

Indeed, it is unclear from the record whether the Veteran has a right ankle disability for VA compensation purposes as there are conflicting medical findings.

As such, the Veteran should be afforded a VA examination of his right ankle to determine whether he has a diagnosed, right ankle condition and if so, to determine whether it is related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA orthopedic examination by a physician knowledgeable in orthopedics.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  The examiner must review the claims file and annotate the report as to whether he or she reviewed the claims file.  Conduct all testing and evaluation needed to make the determinations below.

The examiner should provide a diagnosis for any right ankle disability found (if any) on examination and state the medical basis and underlying pathology for any disability found.  If the Veteran does not have a diagnosed right ankle disability, the examiner should so state.

The examiner should express an opinion as to the date of onset and etiology of all disabilities affecting the Veteran's right ankle (if any) found to be present.  The examiner is to provide an opinion on the following:

Is it at least as likely as not (50 percent or more likelihood) that the Veteran has a right ankle disability at this time?

If so, is it at least as likely as not that the currently diagnosed right ankle disability had its onset during active service or is related to any in-service injury or disease?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale must be provided for each opinion offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the examiner or record (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, after ensuring compliance with the above actions as required by this Remand, the RO should readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


